DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 11/5/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-15, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Chen” WO 2018/009595 in view of Blankenship et al. .

Regarding claims 1 and 24, Chen teaches a method and apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
establish communications with a first base station and a second base station in accordance with a dual connectivity configuration (dual connectivity can be used by a UE wherein different CCs have various timing configurations; Paragraph 103); 
determine a first uplink timing gap for communications with the first base station, wherein the first uplink timing gap is based at least in part on the UE being in the dual connectivity configuration and is larger than a second uplink timing gap for communications with the second base station (different timing configurations are supported by different CCs.  Figure 4B and paragraph 106 disclose UL channel timing used for communication between UEs and base stations. The primary cell (i.e. first base station) has n+4 timing and a secondary cell has a reduced time period n+3.  Thus the gap for the Pcell is greater than for the Scell); 
assign a first priority for uplink communications with the first base station, wherein the first priority is higher than a second priority associated with the second base station (timing configurations are determined based on a rank for the transmission based on the multiple CCs and dual connectivity; Paragraph 114.  Rank 2 is used for 
communicate with the first base station based at least in part on the first uplink timing gap and the first priority and with the second base station based at least in part on the second uplink timing gap and the second priority (The UE communicates with the base stations based on the rank (priority) and timing gaps; Paragraph 106, 95, 114 and Figure 4B).
Chen does not expressly disclose assigning a priority to a transmit power for first and second UL communications; however, Blankenship teaches a devices has a first and second wireless link to a network nodes wherein there is a first and second transmission power to the respective first/second links according to priority associated with the links and power; Paragraphs 68-70.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include assigning a priority to the transmit power for first and second communications with first and second base stations as taught by Blankenship.
	One would be motivated to make the modification for power sharing amongst the CCs as taught by Blankenship; Paragraph 116.
	While the prior art talks about dual connectivity and primary/secondary cells, the prior art does not expressly disclose the first and second base stations are associated with a master cell group and secondary cell group for dual connectivity.  However, Yi teaches a primary cell belongs to a master cell group in dual connectivity and a 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a master and secondary cell group corresponding to the primary/secondary base stations of Chen.
	One would be motivated to make the modification such that gap information and frequency configurations can be properly determined as taught by Yi; Paragraphs 10-11.

Regarding claim 9, Chen teaches a first and second type of communication (Paragraph 114 teaches the timing is based on the communication type).  Chen further teaches determining a third UL gap for second type wherein the first gap is larger than the third (Paragraph 106 teaches a plurality of CCs with different timing gaps where timing can range from n+1 to n+4 or more. The third gap is viewed as a Scell on a secondary type (paragraph 114) and thus because this is a Scell, the gap is larger for the first UL gap than the third).

Regarding claim 11, Chen teaches the first and second gap includes a gap between the downlink and uplink transmission respectively to the base station (Paragraph 96 teaches the timing information is for timing between uplink and downlink transmission).



Regarding claim 14, Chen teaches the UL transmissions to the first and second base station at least partially overlap in time (Figure 4B shows communications to both the P and Scell can overlap in the N+4).

Regarding claims 15 and 29, Chen does not teach determining a first and second transmit power wherein the second power is based on a different between a transmit power limit and the first transmit power; however, Blankenship teaches determining a first and second transmit power wherein there is a maximum transmit power (i.e. power limit) and the remaining transmit power is assigned to a given link; Paragraph 70.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include a first and second transmit power wherein the second transmit power is the different between a power limit and the first transmit power as taught by Blankenship.
.

Claims 2, 5, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Blankenship in view of Yi and further in view of Liu et al. “Liu” US 2021/0058884.

Regarding claims 2 and 25, while the prior at teaches communicating between a UE and multiple base stations on differing CCs using different timing gaps, the prior art does not teach an indication of a default UL timing gap and an additional UL timing gap and determine the first gap based on the default and additional gaps.  Liu teaches an UL timing advance of the first node is the sum of a TA (i.e. default timing) and an offset value (i.e. additional timing gap); Paragraph 69.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include determining the first UL timing gap based on a default and additional timing gap information as taught by Liu.
	One would be motivated to make the modification such that a first UL timing could be determined for use in communications between the UE and base station as taught by Liu; Paragraph 69.

Regarding claim 5, the prior art does not teach the additional timing gap is UE specific; however, Liu teaches an UL timing advance of the first node is the sum of a TA 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include the UL timing is specific to the UE as taught by Liu.
	One would be motivated to make the modification such that a first UL timing could be determined for use in communications between the UE and base station as taught by Liu; Paragraph 69.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Blankenship in view of Yi and further in view of DA et al. “Da” US 2020/0275398.

Regarding claim 4, the prior art does not teach identifying a SCS and determining additional timing based on the SCS; however, Da teaches the UL timing offset determination is dependent on the subcarrier spacing; Paragraph 7.  Thus one can see the additional UL gap (i.e. offset) is based at least part on the SCS.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include determingin the additional timing based on SCS as taught by Da.
	One would be motivated to make the modification such that the system can obtain a more accurate UL timing offset as taught by Da; Paragraph 7.

Claims 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Blankenship in view of Yi and further in view of Huang et al. “Huang” US 2017/0201987.

Regarding claims 10 and 28, the prior art does not teach the timing gap is larger when the UE is not in the DC configuration; however, Huang teaches in the case of dual-connectivity, the gap length is greater; Paragraph 33.  Thus, one can see that based on whether or not the UE is operating in DC or not the gap length can change and thus one of skill in the art would realize/try to make the gap larger/smaller based on their preference as there are only two options.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include the timing gap being larger based on the UE being in DC or not as taught by Huang.
	One would be motivated to make the modification such that a gap length can be properly determined based on dual connectivity or not as taught by Huang; Paragraph 33.

Claims 16, 20, 21, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yi.

Regarding claims 16 and 30, Chen teaches a method and apparatus for wireless communications at a first base station, comprising: a processor, memory in electronic 
establish communications with a user equipment (UE) that is in a dual connectivity configuration with the first base station and a second base station (dual connectivity can be used by a UE to connect to the base station wherein different CCs have various timing configurations; Paragraph 103); 
identify a second uplink timing gap for communications between the UE and the second base station and determine, based at least in part on the UE being in the dual connectivity configuration, a first uplink timing gap for communications between the UE and the first base station that is larger than the second uplink timing gap (different timing configurations are supported by different CCs.  Figure 4B and paragraph 106 disclose UL channel timing used for communication between UEs and base stations. The primary cell (i.e. first base station) has n+4 timing and a secondary cell has a reduced time period n+3.  Thus the gap for the Pcell is greater than for the Scell); and 
communicate with the UE based at least in part on the first uplink timing gap (The UE communicates with the base stations based on the rank (priority) and timing gaps; Paragraph 106, 95, 114 and Figure 4B).
While the prior art talks about dual connectivity and primary/secondary cells, the prior art does not expressly disclose the first and second base stations are associated with a master cell group and secondary cell group for dual connectivity.  However, Yi teaches a primary cell belongs to a master cell group in dual connectivity and a secondary cell group also in dual connectivity wherein a measurement gap of the secondary is based on the primary cell group; Paragraphs 10-11.

	One would be motivated to make the modification such that gap information and frequency configurations can be properly determined as taught by Yi; Paragraphs 10-11.

Regarding claims 20 and 31, Chen teaches communicating over a backaul link with the second base station and receiving an indication of the second gap over the backhaul (base station are known to communicate via the backhaul link; Paragraph 61.  Thus information sent between them (rank, timing, etc…) is sent via the backhaul network).

Regarding claim 21, Chen teaches a first and second type of communication (Paragraph 114 teaches the timing is based on the communication type).  Chen further teaches determining a third UL gap for second type wherein the first gap is larger than the third (Paragraph 106 teaches a plurality of CCs with different timing gaps where timing can range from n+1 to n+4 or more. The third gap is viewed as a Scell on a secondary type (paragraph 114) and thus because this is a Scell, the gap is larger for the first UL gap than the third).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yi and further in view of Liu.

Regarding claim 17, while Chen  teaches communicating between a UE and multiple base stations on differing CCs using different timing gaps, Chen does not teach an indication of a default UL timing gap and an additional UL timing gap and determine the first gap based on the default and additional gaps.  Liu teaches an UL timing advance of the first node is the sum of a TA (i.e. default timing) and an offset value (i.e. additional timing gap); Paragraph 69.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen art to include determining the first UL timing gap based on a default and additional timing gap information as taught by Liu.
	One would be motivated to make the modification such that a first UL timing could be determined for use in communications between the UE and base station as taught by Liu; Paragraph 69.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yi and further in view of Huang.

Regarding claim 22, Chen does not teach the timing gap is larger when the UE is not in the DC configuration; however, Huang teaches in the case of dual-connectivity, the gap length is greater; Paragraph 33.  Thus, one can see that based on whether or not the UE is operating in DC or not the gap length can change and thus one of skill in 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include the timing gap being larger based on the UE being in DC or not as taught by Huang.
	One would be motivated to make the modification such that a gap length can be properly determined based on dual connectivity or not as taught by Huang; Paragraph 33.

Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yi and further in view of Blankenship.

Regarding claims 23 and 32, Chen teaches assign a first priority for uplink communications, wherein the first priority is higher than a second priority associated with the second base station (timing configurations are determined based on a rank for the transmission based on the multiple CCs and dual connectivity; Paragraph 114.  Rank 2 is used for n+3 and rank 3 and up for n+4 timing periods; Paragraph 95.  Thus one can see the priority is higher for the first base station than the second.
Chen does not expressly disclose assigning a priority to a transmit power for first and second UL communications; however, Blankenship teaches a devices has a first and second wireless link to a network nodes wherein there is a first and second transmission power to the respective first/second links according to priority associated with the links and power; Paragraphs 68-70.

	One would be motivated to make the modification for power sharing amongst the CCs as taught by Blankenship; Paragraph 116

Allowable Subject Matter
Claims 3, 6-8, 18, 19, 26, 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419